ORDER

PER CURIAM.
The City of Pagedale, Missouri (“the City”) appeals the judgment entered in favor of Laura A. Hayes (“Plaintiff’) in Plaintiffs court-tried action against the City alleging negligent destruction of Plaintiffs residential garage. In its sole point on appeal, the City argues that the court erred in denying its motion to dismiss Plaintiffs action on grounds of sovereign immunity. Plaintiff contends that under Missouri law sovereign immunity does not shield a municipality from liability for negligent demolition of a building, in that such an activity is deemed to be a proprietary rather than governmental function.
We have reviewed the briefs of the parties and the record on appeal. The trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously *217declare or misapply the law. An extended opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).